                                                                                                              EXHIBIT 2
                                                      3:18-cv-03205-SLD-JEH # 26-2   Page 1 of 9
                                                                                                                                  E-FILED
                                                                                                   Thursday, 06 August, 2020 12:07:21 PM
                                                                                                             Clerk, U.S. District Court, ILCD
Cobbs v. Watson (18-3205) IDOC Document No.: 000133
3:18-cv-03205-SLD-JEH # 26-2   Page 2 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000134
3:18-cv-03205-SLD-JEH # 26-2   Page 3 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000135
3:18-cv-03205-SLD-JEH # 26-2   Page 4 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000136
3:18-cv-03205-SLD-JEH # 26-2   Page 5 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000137
3:18-cv-03205-SLD-JEH # 26-2   Page 6 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000138
3:18-cv-03205-SLD-JEH # 26-2   Page 7 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000139
3:18-cv-03205-SLD-JEH # 26-2   Page 8 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000140
3:18-cv-03205-SLD-JEH # 26-2   Page 9 of 9




       Cobbs v. Watson (18-3205) IDOC Document No.: 000141
